DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher (8366351) in view of Cruickshank (5988691).   It should be noted the claims do not specifically recite any specific length for any of the actual main body or pup and therefore it is considered these can be any length and meet the claim language at this time.  The reference to Rocher discloses the recited  tubular (see title/abstract setting forth pipes where pipes are tubular) comprising: a carbon steel main body defining a first flow passage (figs 3 and 7B,C show a carbon steel main body 3a; where the figures show an open flow path through the tubular; col 13, lines 19-48 set forth carbon steel), the carbon steel main body comprising a first end and a second end (section 3a has two ends as known of straight tubulars), the carbon steel main body comprising a beveled edge at the first end of the carbon steel main body (figs 3A, 6A,B, and 7C all show the ends of the pipe sections are beveled for welding); and a corrosion resistant pup (3b in figs 7B,C with corrosion resistant lining 5 making this section corrosion resistant; see col 13, lines 25-48) defining a second flow passage (fig 7C shows the open flow path through 3b forming a second flow passage) in-line with the first flow passage, the corrosion resistant pup comprises a substantially same inner diameter and outer diameter as the carbon steel main body (figs 7B,C show the inner and outer diameters of 3a and 3b to be substantially the same), the corrosion resistant pup comprising a first end and a second end (3b being tubular has first and second ends when such are straight, and suggested by fig 3 as well), the corrosion resistant pup comprising a first beveled edge at the first end (figs 7B,C show 3b has a beveled end as well for the weld connections and would be provided at both ends since the ends are welded to the next section), the corrosion resistant pup being connected to the carbon steel main body by a weld along the beveled edge of the carbon steel main body and the beveled edge of the corrosion resistant pup (this can be seen in figure 7C as weld 42 that connects 3a main body to pup 3b with beveled ends) ; and a galvanic protection system 62 configured to reduce galvanic corrosion between the carbon steel and the corrosion resistant pup which is provided with cladding (col 13, lines 25-53 discuss the galvanic corrosion protection the linings 62 provide which makes them a galvanic protection system; figs 7B,C and 3B show this as well).   
The reference to Rocher discloses all of the recited structure as set forth above, but teaches a longer length of pipe and not necessarily a short pipe piece which could be considered more consistent with a pup piece, and that such is a pipe piece having corrosion resistant alloy through an entire thickness of the corrosion resistant pup instead of just lined with corrosion resistant alloy.  The reference to Cruickshank discloses that it is old and well known in the art to form a pipe 10,12 that can be provided with shorter length pup pieces 18, 20 (fig 1) welded to the ends of the remainder of pipe pieces 10,12, where the pup pieces can be provided with interior surfaces clad with a suitable corrosion resistant alloy 22 (col 4, lines 61-67), where alternatively the pup pieces might be formed entirely from corrosion resistant alloy (col 5, lines 1-6), where the pups are welded to the pipe pieces by commercial welds 21.  It would have been obvious to one skilled in the art to modify the connecting pipe pieces in Rocher to be pup pieces and where such can be formed entirely of corrosion resistant alloy and thus being formed of corrosion resistant alloy through an entire thickness of the corrosion resistant pup as suggested by Cruickshank where such teaches the equivalence of using a pup piece welded to a main pipe piece, and where such can either be formed with a liner of corrosion resistant material or the entire pup can be made of the corrosion resistant material is known in the art and that there would be expected predictable results from making such a modification, and clearly such a modification would simplify the structure of the pup piece by forming something of two pieces into a single piece while still achieving the corrosion resistant aspects of the pup piece when used in combination with a pipe, thereby saving costs in manufacturing.
With respect to claim 2, an epoxy or glass-flake coating along an interior surface of the tubular (col 14 lines 14-33 discuss the use of adhesives which can be epoxy and used to hold liners in place which would require the epoxy coating being along an interior surface).
With respect to claim 3, the weld is a full penetration weld (as fig 7C, and 3A shows the weld goes through the entire thickness of the pipe wall and therefore is considered to be a full penetration  weld).
With respect to claim 4, the weld comprises a corrosion resistant alloy (the welds 4 are described as being a corrosion resistant alloy; col 13, lines 25-30 set forth the weld material is a weld of corrosion resistant alloy the same as grade 625 alloy).
With respect to claim 5, the corrosion resistant alloy is metallurgically compatible with the carbon steel and the corrosion resistant pup (since col 13, lines 6-48 discuss the alloy 625 is used in combination with the carbon steel pipe and corrosion resistant cladding that the weld being of the same material would equally be metallurgically compatible with these materials since they are recited as used in combination with one another to help prevent corrosion).
With respect to claim 6, the distance into the carbon steel main body that the corrosion resistant cladding extends is substantially four to seven inches (col 16, lines 4-5 discuss the length of anti-corrosion cladding 5 being 150-250mm which converts to 5.9-9.8in which overlaps the recited range).
With respect to claim 7, the corrosion resistant cladding comprises alloy 625 (col 13, lines 25-36 discuss the corrosion resistant cladding 5 and discusses the use of Inconel 625 which is an alloy 625).
With respect to claim 8, the carbon steel main body is a first carbon steel main body (3a; described above) and the corrosion resistant pup is a first corrosion resistant pup (3b; see description above, the tubular further comprising:
a second carbon steel main body (3a; fig 7A shows that to the left there is a first body 3a and a first pup 3b, and then another pipe formed of a second main body 3a and a pup 3b are attached to the end of the first main body and pup, thereby leading to the second main body 3a being the right 3a in fig 7A) defining a third flow passage in line with the first flow passage and the second flow passage, the second carbon steel main body comprising a first end and a second end, the second carbon steel main body comprising a first beveled edge at the first end (for the same reasons as described above with the first main body the second main body 3a on the right of fig 7A would have the same structure with the same bevel seen in figs 7B,C as described above); and
a second corrosion resistant pup (3b seen in figure 7A as the 3b provided on the right side) defining a fourth flow passage in-line with the first flow passage, the second flow passage, and the third flow passage, the corrosion resistant pup comprising a first end and a second end, the corrosion resistant pup comprising a first beveled edge at the first end of the corrosion resistant pup and a second beveled edge at the second end of the corrosion resistant pup, the second corrosion resistant pup being connected to the carbon steel main body by a weld along the beveled edge of the carbon steel main body and the first beveled edge of the second corrosion resistant pup, the second corrosion resistant pup being connected to the first corrosion resistant pup by a weld along the beveled edge of the first corrosion resistant pup and the second beveled edge of the second corrosion resistant pup (for the same reasons above the second pup has the same structure as the first pup; and as described above with regards to the second main body the second pup would have the same structure and teach the same bevel).
	With respect to claim 9, a method of manufacturing a tubular comprising (the reference teaches providing the above structure which meets the method steps for the same reasons as above for the article claims): receiving a carbon steel tubular body with an end 3a (figs 7A,B,C; col 13, lines 19-48 set forth carbon steel, and the figures show ends to the pipes as described above); attaching  corrosion resistant pup 3b to the end of the carbon steel tubular (seen in figs 7B,C and attached by a weld as described above and seen in the figures), and depositing an epoxy coating along the inner surface of the carbon steel tubular body and along an inner surface of the corrosion resistant pup (col 14, lines 14-34 discusses coating with an adhesive and such can be epoxy and would be provided on the interior to attach the liners to the inside of the pipe); and reducing galvanic corrosion between the carbon steel and the corrosion resistant cladding by a galvanic protection system (col 13, lines 25-53 discusses 62 can provide galvanic protection which makes it a galvanic protection system).
The reference to Rocher discloses all of the recited structure as set forth above, but teaches a longer length of pipe and not necessarily a short pipe piece which could be considered more consistent with a pup piece, and that such is a pipe piece having corrosion resistant alloy through an entire thickness of the corrosion resistant pup instead of just lined with corrosion resistant alloy, specifically a method of providing such.  The reference to Cruickshank discloses that it is old and well known in the art to form a pipe 10,12 that can be provided with shorter length pup pieces 18, 20 (fig 1) welded to the ends of the remainder of pipe pieces 10,12, where the pup pieces can be provided with interior surfaces clad with a suitable corrosion resistant alloy 22 (col 4, lines 61-67), where alternatively the pup pieces might be formed entirely from corrosion resistant alloy (col 5, lines 1-6), where the pups are welded to the pipe pieces by commercial welds 21.  It would have been obvious to one skilled in the art to modify the connecting pipe pieces in Rocher to be pup pieces and where such can be formed entirely of corrosion resistant alloy and thus being formed of corrosion resistant alloy through an entire thickness of the corrosion resistant pup as suggested by Cruickshank where such teaches the equivalence of using a pup piece welded to a main pipe piece, and where such can either be formed with a liner of corrosion resistant material or the entire pup can be made of the corrosion resistant material is known in the art and that there would be expected predictable results from making such a modification, and clearly such a modification would simplify the structure of the pup piece by forming something of two pieces into a single piece while still achieving the corrosion resistant aspects of the pup piece when used in combination with a pipe, thereby saving costs in manufacturing.
	With respect to claim 10, the corrosion resistant cladding comprises alloy 625 (col 13, lines 25-36 discuss the corrosion resistant cladding 5 and discusses the use of Inconel 625 which is an alloy 625).
With respect to claim 11, beveling the end of the carbon steel tubular body (figs 3A, 6A,B, 7C show the ends can be beveled for the welding of pipe sections end to end). 
With respect to claim 16, carbon steel tubular body is a first carbon steel tubular body, the method further comprising: receiving a second carbon steel tubular body substantially identical to the first carbon steel tubular body; adding a bevel to the end of the first carbon steel tubular body; adding a bevel to an end of the second carbon steel tubular body; and welding the first carbon steel tubular to the second carbon steel tubular at the bevel of the first carbon steel tubular and the bevel of the second carbon steel tubular (as set forth in the drawings, there are several sections of pipe connected together with welds end to end and they are provided with corrosion resistant cladding, and as suggested at least in figure 7C there are beveled ends to the pipes, different sections of cladding 5 that extend distances along carbon steel pipe sections 3a and 3b which covers this claim language; see the discussion above).
	With respect to claim 17, attaching the first corrosion resistant pup to the second corrosion resistant pup comprises welding the first corrosion resistant pup to the second corrosion resistant pup (the first corrosion resistant pup 3b on the left of fig 7A is connected to the second corrosion resistant pup 3b on the right by a weld since all of the tubular pieces including main bodies and pups are welded together end to end as discussed above the first and second pups would be welded together by way of the second main body 3a).
	
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of Cruickshank as applied to claims 1-11, 16, and 17 above, and further in view of Barnes (2018/0119850).
With respect to claim 12, welding the first carbon steel tubular to the second carbon steel tubular comprises using a girth weld (the welds 4 shown in the figures such as fig 3A are shown to go around the outside of the pipe ends to connect them together which is around the girth of the pipe and are considered girth welds even though the reference doesn’t specifically recite this).   As set forth above Rocher as modified appears to teach a girth weld that is a full penetration weld, however, doesn’t specifically call the weld this, even though it is shown.  The reference to Barnes discloses that it is old and well known in the art to form a butt weld between ends of pipes where such a weld is a girth weld [0061] for a carbon steel pipe 7,9 with a liner 11,13.  It would have been obvious to one skilled in the art to modify the weld used in Rocher as modified to be a girth weld as suggested by Barnes and as set forth above such a weld as seen in Rocher is a full penetration weld, where using a girth weld is old and known to connect ends of carbon steel pipe together to form a pipeline as taught by Barnes and would insure an adequate connection of the pipe ends to prevent failure.  
With respect to claim 13, the girth weld is a full penetration weld (as set forth above the welds 4 are believed to be girth welds and as seen in at least figure 3A it goes through the entire thickness of the pipe wall and therefore is considered to be a full penetration girth weld, otherwise see the 103 rejection below, and therefore the girth weld as modified by the teachings of Barnes would be considered a full penetration weld).
With respect to claim 14, the weld comprises a corrosion resistant alloy (the welds 4 are described as being a corrosion resistant alloy; col 13, lines 25-30 set forth the weld material is a weld of corrosion resistant alloy the same as grade 625 alloy).
With respect to claim 15, the corrosion resistant alloy is metallurgically compatible with the carbon steel and the corrosion resistant pup (since the alloy is not considered different it is considered to be compatible in the same way as the weld discussed above; since col 13, lines 6-48 discuss the alloy 625 is used in combination with the carbon steel pipe and corrosion resistant cladding that the weld being of the same material would equally be metallurgically compatible with these materials since they are recited as used in combination with one another to help prevent corrosion).

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocher in view of Cruickshank and Wu (CN 105952985). The reference Rocher teaches all of the recited structure above which is what is claimed in claim 18 and described above, with the exception of using a glass flake coating on the interior surface of the pipe, specifically using a pup piece, and forming such as corrosion resistant material through its thickness.  The reference to Wu is described in the PCT, and full faith is put into the translation provided in the abstract of Wu which sets forth that it is old and well known to coat steel pipes with an epoxy glass scale anti-corrosion layer, where it is considered a glass scale material is a form of glass flake that is scale like.  It would have been obvious to one skilled in the art to modify the anticorrosion coating disclosed in Rocher by substituting or additionally providing an anticorrosion coating that is made from a glass scale or glass flake material as suggested by Wu where such is a known anticorrosion coating used to coat steel pipes to protect against corrosion and a pipeline, and such would help prevent premature failure of the pipe due to corrosion thereby saving repair costs. As set forth above there is a first tubular having a first carbon steel main body 3a left of fig 7A (see description above), a first corrosion resistant pup 3b on left of fig 7A, a second carbon steel main body 3a right of fig 7A, and second corrosion resistant pup 3b right of fig 7A, coatings 5, and galvanic protection system 62 as set forth above in more detail.  
The reference to Rocher discloses all of the recited structure as set forth above, but teaches a longer length of pipe and not necessarily a short pipe piece which could be considered more consistent with a pup piece, and that such is a pipe piece having corrosion resistant alloy through an entire thickness of the corrosion resistant pup instead of just lined with corrosion resistant alloy.  The reference to Cruickshank discloses that it is old and well known in the art to form a pipe 10,12 that can be provided with shorter length pup pieces 18, 20 (fig 1) welded to the ends of the remainder of pipe pieces 10,12, where the pup pieces can be provided with interior surfaces clad with a suitable corrosion resistant alloy 22 (col 4, lines 61-67), where alternatively the pup pieces might be formed entirely from corrosion resistant alloy (col 5, lines 1-6), where the pups are welded to the pipe pieces by commercial welds 21.  It would have been obvious to one skilled in the art to modify the connecting pipe pieces in Rocher to be pup pieces and where such can be formed entirely of corrosion resistant alloy and thus being formed of corrosion resistant alloy through an entire thickness of the corrosion resistant pup as suggested by Cruickshank where such teaches the equivalence of using a pup piece welded to a main pipe piece, and where such can either be formed with a liner of corrosion resistant material or the entire pup can be made of the corrosion resistant material is known in the art and that there would be expected predictable results from making such a modification, and clearly such a modification would simplify the structure of the pup piece by forming something of two pieces into a single piece while still achieving the corrosion resistant aspects of the pup piece when used in combination with a pipe, thereby saving costs in manufacturing.
With respect to claim 19, the distance into the carbon steel main body that the corrosion resistant cladding extends is substantially four to seven inches (col 16, lines 4-5 discuss the length of anti-corrosion cladding 5 being 150-250mm which converts to 5.9-9.8in which overlaps the recited range).
With respect to claim 20, the corrosion resistant cladding comprises alloy 625 (col 13, lines 25-36 discuss the corrosion resistant cladding 5 and discusses the use of Inconel 625 which is an alloy 625).

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. The arguments are persuasive with regards to the new claim language overcoming the anticipation rejection under the Rocher reference, however, a new reference was found in the subsequent search that teaches the amended claim limitation of the pup comprising a corrosion resistant alloy through an entire thickness of the corrosion resistant pup which is the basis of the arguments directed to what Rocher lacks, and such is taught in Cruickshank as set forth above.  Therefore, the amendment has not overcome the prior art in light of the new reference to Cruickshank which teaches what Rocher is argued to lack.  The claims are rejected as set forth above.  Since the reference is new, and applicants have not had a chance to consider the teachings of the reference, the examiner feels an interview at this time would not be prudent since applicants would need to be given time to consider the teachings of the new reference and formulate any additional arguments and/or amendments attempting to overcome its teachings.  The examiner will grant an interview upon request at a later date once applicants have had the chance to review the references and rejection above, and further the original rejection has been modified with a new references which leads to a new rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH